Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 3/23/2022, with respect to the amendment and arguments, associated with prior art rejection, have been fully considered and are persuasive.  
The rejections, has been withdrawn.
Amended Claims 1-12, 15-22 are allowed.

Regarding claim 1, the prior art of record fails to teach, disclose or fairly suggest the combination, associated with computer implemented method of data compression, the method comprising: 
segmenting user data into data segments, deduplicating, by a first processor, the data segments to form deduped data segments,
aggregating, by the first processor, the deduped data segments into a compression unit, wherein the deduped data segments are linked into a scatter gather list, 
responsive to a size of the compression unit exceeding a defined threshold, transmitting the scatter gather list to a hardware accelerator, different from the first processor, 
compressing the deduped data segments of the compression unit by the hardware accelerator using the scatter gather list; packing the compression unit into a compression region; and packing the compression region into one or more containers.

For at least these reasons, amended claim 1 is patentable over the cited references. Independent claims 8 and 15 recite similar features to those recited by claim 1, and are allowable for at least the same reasons. As such, Applicant respectfully submits that claims 1, 8, and 15, as well as their dependent claims, are allowable over the cited references.

The following is the statement of reasons for allowance:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        5/20/2022